Citation Nr: 1108275	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-25 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left wrist disorder, claimed as residuals of lunate fracture.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1995 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that the Veteran's claim must be remanded for further action.
 
As an initial matter, the Board finds, consistent with the Veteran's own assertions and the medical evidence of record, that the scope of the claim reasonably encompasses a claim of service connection for an orthopedic and/or neurological disorder of the wrist, to include carpal tunnel syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

In this regard, the Veteran wrote in his August 2007 claim that he injured his wrist during service.  He specified that the "injury is documented in my" service treatment records (STRs).  Similarly, during outpatient treatment at VA in August 2007, he complained of injuring his wrist greater than 10 years ago during service when he had a "major fall" on the left hand/wrist.  

The STRs include a Master Problem List noting a left wrist sprain in April 1995.  The STRs currently associated with the claims file do not otherwise contain any treatment records related to this injury.  Accordingly, it appears that the Veteran's service treatment records are incomplete.  Upon remand, the RO should attempt to obtain any outstanding STRs.  

Remand is also necessary to obtain outstanding VA treatment records.  In particular, the Veteran wrote in support of his claim in October 2007 that he was treated by a particular VA physician.  Although the claims file currently includes VA outpatient treatment records, there are no records from the VA physician identified by the Veteran in October 2007. Of note, the claims file appears to indicate that the Veteran moved from New York to Texas during the pendency of the appeal.  With this in mind, the RO should ensure that all of the Veteran's outstanding VA treatment records are obtained and associated with the claims file.  

Finally, the Veteran should be afforded a new VA examination.  He underwent a VA examination in December 2007, but that examination is inadequate to decide the claim.  Importantly, the VA examiner documented an incorrect factual history.  He noted that the Veteran had a fall during service in 1997, with residual wrist pain and sepsis of the third metacarpal base resolved with course of antibiotics.  The Board points out that the STRs actually show that the Veteran was treated for sepsis of the left long finger metacarpophalangeal joint related to a punch injury, not a fall, and he was treated with irrigation and debridement, not only antibiotics.  Furthermore, although the Veteran was treated during service for injuries related to a parachute fall in October 1997, he did not complain of wrist pain at that time.  Thus, the December 2007 VA examiner's factual basis for his opinion is of questionable reliability.  

Furthermore, the December 2007 VA examiner did not include results of all necessary tests.  In particular, the VA examiner observed that an EMG of the bilateral upper extremities was necessary to rule out carpal tunnel syndrome.  The VA examination report appears to show that an EMG was not performed.  Consistent with this incomplete clinical evaluation, the December 2007 VA examiner diagnosed carpal tunnel syndrome, but specifically indicated that other possible etiologies needed to be ruled out.  In other words, the VA examiner provided tentative medical findings.  

Despite the tentative medical findings, the VA examiner opined that the "service connection claimed by this Veteran is un[l]ikely."  The VA examiner did not provide an explanation supporting this opinion.  Also important, the VA examiner did not address whether the Veteran has carpal tunnel syndrome etiologically related to the April 1997 treatment for the septic left long finger metacarpophalangeal joint or any other incident during service.  

For the above reasons, the VA examination is inadequate.  Thus, a new VA examination should be scheduled.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's VA treatment records.  

3.  The RO should also make an attempt through official channels to secure any outstanding service treatment records.  This should include contacting the appropriate service department and/or records custodian(s), such as the National Personnel Records Center, with a request for copies of any outstanding service treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should schedule the Veteran for an appropriate VA examination(s) to determine the nature and likely etiology of the claimed left wrist disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current left wrist disorder, including an orthopedic and/or neurological disorder, that was incurred during his active service, became manifest within a one-year period following his discharge from service, or is otherwise related to his active service, to include as a result of the left hand injuries documented in the service treatment records.  

In making this determination, the examiner(s) is asked to address the Veteran's own assertions.  Of note, the Veteran is shown to have a medical background.  

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the claims file, including the in-service and post-service medical records, and the lay assertions of record.  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


